Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
27, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00789-CV


                    MICHAEL VAN DEELEN, Appellant

                                        V.

              TODD WANEK AND CHAD SPENCER, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-53068


                         MEMORANDUM OPINION

      This is a statutory interlocutory appeal from two orders granting special
appearances signed on November 2, 2020. Tex. Civ. Prac. & Rem. Code Ann. §
51.014(7). On January 5, 2022, appellant filed a motion to dismiss the appeal. See
Tex. R. App. P. 42.1(a)(1). The motion to dismiss is granted in part, but appellant
request that we tax costs contrary to Texas Rule of Appellate Procedure 42.1(d) is
denied. Tex. R. App. P. 42.1(d).
      We dismiss the appeal and tax costs against appellant. Id.

                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                         2